DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species of heat shield configuration:  applicants must select between one embodiment of Fig. 2, 4 and 5 and note the claims associated with the selection.
The species are independent or distinct because each species is drawn to a different embodiment of the apparatus and only one such apparatus is usable per a method. In addition, these species are not obvious variants of each other based on the current record.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
- the species have acquired a separate status in the art in view of their different classification, 
- the species have acquired a separate status in the art due to their recognized divergent subject matter,
- the species require a different field of search e.g. different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Mr. Damian Aquino on 09/20/2022 a provisional election was made without traverse to prosecute the invention of the species of Fig. 4, related to claims 10-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if any currently named inventor is no longer an inventor of at least one claim in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 12, 16, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lind (2010/0317197).
Lind teaches a heat shield structure for a substrate support in a processing system, comprising (see Fig. 5 and related text):
- an outer shield configured to surround a stem of the substrate support – see 66 – which includes a channel between the outer shield 66 and an lower portion of the stem, see for example, where the arrow and label of 101 is indicated (lower), and an inner volume between the outer shield and then upper portion f the stem (see upper portion labelled 101) and a lower surface of the substrate support – see wherein the volume continues into 102.
	The outer shield includes:
- a cylindrical portion – see lowest portion, labelled A below in annotated Fig. 5,
- a first lateral portion radiating from the cylindrical portion – see portion below or above labels 101 and 65A that just outward laterally (B in Fig. 5), 
- an angled portion extending radially outward and upward from the first lateral portion – see the angled portion wherein the flow (on the right side) 101 splits (see label C) or, alternatively, the counterpart to that,  the outer portion angled upwardly and outwardly,
- and a second lateral portion extending radially outward from angled portion, see label D which also would apply to the top part of the same portion.


    PNG
    media_image1.png
    311
    403
    media_image1.png
    Greyscale

	Regarding claim 12, per the figure, the vertical channel is annular.
	Regarding claim 16, the lateral portion forms channels 103 and/or 104.
	Regarding claim 19, as depicted, the shield is not in direct contact.
	Regarding claims 20 and 21, as per Fig. 5 and further per Fig. 1, the entire system includes a substrate support and also a gas source (13A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lind in view of in view of Lei (5,556,476).
	The teachings do not include an edge guard as claimed. But Lei teaches that it is beneficial to flow purge gas from a path around the stem to include the side of the pedestal in order to prevent reactive gases from reaching the backside (col 8, line 61-col 9, line 15).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply a pathway for the backside gas of Lind to flow along the periphery of the substrate support as it would prevent backside gases from reaching the stem.  Lei teaches a pathway that goes underneath then beside the substrate support, therefore it would have been an obvious manipulation to form the same structure extending upward from the outer shield of Lind – see wherein Lei teaches (16) an equivalent to the outer shield of Lind that provides a path next to the stem, under the lower surface of the substrate support and also includes an edge guard.

Claims 13-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lind (2010/00317197).
While Lind is silent on dimensions, as per MPEP 2144.04 IV. A., a selection or change of size is obvious without a showing of criticality.  While Lind is silent on the dimensions, it would have been obvious to form the portions of the claimed dimensions wherein there is no criticality demonstrated.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).	
/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715